DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“processor” in claim 20,
“motorized positioner” and/or “controller” in claims 5 and 6,
To clarify why “processor” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a review of a general dictionary and an art-related dictionary does not show that the term “processor” to be the name of a structure or a class of structures for performing the claimed function of identifying suggested polishing techniques based on the characteristics. The term “processor” appears to be that of a general purpose processor or CPU/computer and this is only sufficient structure to perform generic computer related functions and not something highly complex without further modification such as further programming. The term “processor” is not interpreted under 35 U.S.C. 112(f) in claim 1 because sufficient structure is recited for the processor, i.e. the tilt carrier analysis instructions known in the art and thus identifies what the instructions is, not what it does. In contrast, claim 20 does not recite structure sufficient (e.g. instructions) to perform the claimed function of identifying suggested polishing techniques based on the characteristics.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “processor…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For claim 20, no algorithm or logic could be found for the how a technique is suggested based on the identified characteristic. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As discussed above for the lack of corresponding structure (e.g. algorithm for making a general purpose processor into a special purpose processor capable of performing the claimed functions) for elements under 35 U.S.C. 112(f), the disclosure does not demonstrate that the inventor possessed the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 9, 13-15, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Barkas et al. (U.S. Pat. No. 2,591,666) in view of Official Notice.

With respect to claims 1 and 15, Barkas et al show an interferometer gauge, the gauge (the method of claim 15 flowing from functions of the system) comprising:
a spatially non-coherent light source (16; “A source of light in the form of an elongate tube 13 containing an illuminant such as a mercury are, easily adaptable to produce high intensity monochromatic light”) that emits spatially non-coherent light;
a test plate (31) positioned between the spatially non-coherent light source and the optical surface (22), the test plate separated from the optical surface by spatially varying a gap that produces a wedge (20);
a detector (17);
wherein:
a first portion of the spatially non-coherent light travels along a first optical path that extends from the spatially non-coherent light source to the test plate and then to the detector, and 

wherein the first optical path has a first non-normal angle of incidence with respect to the test plate, and the second optical path having a second non-normal angle of incidence with respect to the optical surface, such that the emitted spatially non-coherent light impinges on the test plate at a non-normal angle of incidence and produces a spatially non- coherent light interference signal from interference between the first portion of the spatially non-coherent light reflected from the test plate and the second portion of the spatially non- coherent light reflected from the optical surfac
wherein the detector is configured to captur
a person performs quantitative analysis on the interferogram captured by the detector to characterize aberrations in the optical surface using tilt carrier analysis of the fringes of the interferogram.

Barkas et al do not show a processor connected to the detector and programmed with machine readable instructions to perform the quantitative analysis. Official notice is taken than processors connected to a detector for performing quantitative analysis of fringes was well 
With respect to claim 3, the test plate comprises a spherical surface (col. 5, line 6).
With respect to claim 4, the non-coherent light source and the detector are contained in a light box (11) positioned relative to the test plate.
With respect to claim 9, there is a first independent fixture to which the spatially non-coherent light source is mounted (e.g. box around source 13 in Fig. 2) and a second independent fixture to which the detector is mounted (e.g. screws or base of camera 17 in Fig. 2).
With respect to claim 13, the light source emits light in a spectrum comprising visible or infrared wavelengths (the interferometer is made to be visually seen by the operator and thus the source would produce light in the visible range).
With respect to claim 14, Barkas does not show a diffuser. Official notice is taken that diffusers were well known and at the time of filing of the claimed invention, it would have been obvious to use a diffuser in order to evenly distribute the intensity of the light across the slit forming prism 14.
With respect to claim 21, Barkas shows all the elements as discussed for claims 1 and 14 and in addition shows a light box (11, Fig. 2) and an optical filter (43).
With respect to claims 22-25, the test plate comprises a spherical surface (col. 5, line 6) and the optical surface has a convex aspheric shape depending on pressure.
With respect to claim 26, Barkas shows a filter (43).

Allowable Subject Matter
Claims 10 is allowed.
Claims 5-8, 11, 12, 17-19, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Claim Rejections - 35 USC § 112
With regards to the rejection of claim 20 under 35 U.S.C. 112(a) for lack of written description and under 35 U.S.C. 112(b) for not clearly linking the structure to the claimed functions under 35 U.S.C. 112(f), Mr. Merle declares that one of ordinary skill in the art know certain techniques to correct certain aberration and therefore no addition details are needed to enable one of ordinary skill in the art to program the processor. The grounds of rejection is not whether one of ordinary skill in the art is enabled to make the claimed invention, but whether the disclosure clearly links the structure (i.e. a program/algorithm) to the claimed functions under 35 U.S.C. 112(f) and whether the written description demonstrates possession of the algorithm/program required under 35 U.S.C. 112(a). Because these two requirement have not been shown to be met, the grounds of rejection has been maintained.

Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claim(s) 1, 3, 4, 9, 13-15, and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.